Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 1 of 8   PageID #: 18




              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

CLIFFORD RAY HACKETT,     )            CIVIL NO.18-00474 LEK-KSC
                          )
         Plaintiff,       )            FINDINGS AND RECOMMENDATION
                          )            TO (1) DISMISS THE
    vs.                   )            COMPLAINT WITH LEAVE TO
                          )            AMEND AND (2) DENY THE
CNMI ELECTION COMMISSION, )            APPLICATION TO PROCEED IN
CNMI Election Commission )             FORMA PAUPERIS, REQUEST TO
Saipan MP 96950,          )            FILE BY FAX AND REQUEST TO
                          )            FILE ELECTRONICALLY
         Defendants.      )
                          )

     FINDINGS AND RECOMMENDATION TO (1) DISMISS THE
     COMPLAINT WITH LEAVE TO AMEND AND (2) DENY THE
  APPLICATION TO PROCEED IN FORMA PAUPERIS, REQUEST TO
     FILE BY FAX AND REQUEST TO FILE ELECTRONICALLY

            On December 4, 2018, Plaintiff Pro Se Clifford

“Ray” Hackett (“Plaintiff”) filed a Complaint in this

matter as well as a document seeking (1) Free Process

(“IFP Application)1; (2) Filing by Fax and (3)

Electronic Process Service.

            Pursuant to Local Rule 7.2(d) of the Local

Rules of Practice for the United States District Court

for the District of Hawaii (“Local Rules”), the Court

      1
       The Court construes Plaintiff’s free process request as a
request to proceed without prepayment of fees.
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 2 of 8   PageID #: 19



finds this matter suitable for disposition without a

hearing.      After careful consideration of the

Plaintiff’s IFP Application and requests for filing by

fax and electronic process service, the Court HEREBY

FINDS AND RECOMMENDS (1) DISMISSING the Complaint with

leave to amend; (2) DENYING without prejudice

Plaintiff’s IFP Application, request to file by fax and

request for electronic process service for the reasons

set forth below.

                               BACKGROUND

            Plaintiff commenced the instant action against

Defendant CNMI Election Commission Saipan MP 96950

(“Defendant”) on December 4, 2018.               The facts

underlying the instant Complaint are not clear.

Plaintiff appears to be alleging that Defendant

violated the Americans with Disabilities Act because of

barriers which “block[s] disabled persons”.                   ECF No. 1.

                               DISCUSSION

            A court may authorize the commencement or

prosecution of any suit without prepayment of fees by a

person who submits an affidavit that the person is

                                     2
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 3 of 8   PageID #: 20



unable to pay such fees.            28 U.S.C. § 1915(a)(1).           “An

affidavit in support of an IFP application is

sufficient where it alleges that the affiant cannot pay

the court costs and still afford the necessities of

life.”     Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th

Cir. 2015)(citing Adkins v. E.I. Du Pont de Nemours &

Co., 335 U.S. 331, 339 (1948)); see also United States

v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)(The

affidavit must “state the facts as to affiant’s poverty

with some particularity, definiteness and

certainty.”)(internal quotation omitted).                  However, a

court may deny leave to proceed in forma pauperis at

the outset and dismiss the complaint if it appears from

the fact of the proposed complaint that the action is

frivolous, that the action fails to state a claim on

which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief.                      28

U.S.C. § 1915(e)(2); see Tripati, 821 F.2d at 1370

(citations omitted); Neitzke v. Williams, 490 U.S. 319,

325 (1989).

            If the court dismisses the complaint, it should

                                     3
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 4 of 8   PageID #: 21



grant leave to amend even if no request to amend the

pleading was made, unless the court determines that the

pleading could not possibly be cured by the allegation

of other facts.        Lopez v. Smith, 203 F.3d 1122, 1130

(9th Cir. 2000); see also Tripati, 821 F.2d at 1370.

Specifically, “pro se plaintiffs proceeding in forma

pauperis must also be given an opportunity to amend

their complaint unless it is ‘absolutely clear that the

deficienceise of the complaint could not be cured by

amendment.’” Id. (quoting Franklin v. Murphy, 745 F.2d

1221, 1228 n. 9 (9th Cir. 1984).

            In this case, the Court finds that dismissal

with leave to amend is appropriate.                Dismissal is

proper when there is either a “‘lack of a cognizable

legal theory or the absence of sufficient facts

alleged.’” UMG Recordings, Inc. v. Shelter Capital

Partners, LLC, 718 F.3d 1006, 1014 (9th Cir.

2013)(quoting Balistreri v. Pacifica Police Dep’t, 901

F.2d 696, 699 (9th Cir. 1990).             After review of the

Complaint, the Court finds that Plaintiff fails to

include sufficient factual allegations demonstrating a

                                     4
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 5 of 8   PageID #: 22



viable claim that his rights under the Americans with

Disabilities Act were violated or that he is entitled

to relief.      “[A] complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v.

Igbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009).

“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statement, do not

suffice.”      Id.    “[A] complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).      A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable

for the misconduct alleged.”             Id.    “Determining whether

a complaint states a plausible claim for relief [is] .

. . a context-specific task that requires the reviewing

court to draw on its judicial experience and common

sense.”     Id. at 1950.

            As best as the Court can ascertain, Plaintiff

                                     5
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 6 of 8   PageID #: 23



believes that Defendant discriminated against him by

failing to remove barriers.              Plaintiff fails to

articulate facts which show how the Defendant’s

barriers or Defendant’s failure to remove such barriers

discriminate against Plaintiff in violation of the

Americans with Disabilities Act.              Therefore, pursuant

to 28 U.S.C. § 1915, the Court recommends the dismissal

of the Complaint with leave to file an amended

complaint, addressing the deficiencies identified

above, by January 11, 2019.              Any amended complaint

should be titled “First Amended Complaint” and must

clearly state the relief sought and the factual and

legal basis demonstrating that Plaintiff is entitled to

relief.

            Plaintiff is advised that Rule 10.3 of the

Local Rules requires that “any party filing . . . an

amended complaint . . . shall reproduce the entire

pleading as amended and may not incorporate any part of

a prior pleading by reference, except with leave of

court.”     As a general rule, an amended complaint

supersedes the original complaint.               See Loux v. Rhay,

                                     6
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 7 of 8   PageID #: 24



375 F.2d 55, 57 (9th Cir. 1967).             Thus, if Plaintiff

files an amended complaint, the original pleading no

longer serves any function in the case.

            Insofar as the court is recommending dismissal

of the Complaint, with leave to amend, Plaintiff’s IFP

Application, request to file by fax and request for

electronic process service is DENIED WITHOUT PREJUDICE.

Even if the court was not recommending dismissal, it

would be unable to properly assess Plaintiff’s IFP

Application because the Application is incomplete.

Plaintiff states that his “only income is $600 social

security” and “pay[s] $500 rent”.               ECF No. 2. There is

no information about the frequency of the payments nor

does Plaintiff indicate whether he has any additional

assets or liabilities.           Therefore, the Court cannot

determine whether Plaintiff qualifies for in forma

pauperis status.

                               CONCLUSION

            In accordance with the foregoing, the Court

makes the following recommendations:

      (1) the Complaint be DISMISSED with leave to amend;

                                     7
Case 1:18-cv-00474-LEK-RT Document 5 Filed 12/14/18 Page 8 of 8   PageID #: 25



      (2) Plaintiff be GRANTED until January 11, 2019, to
          file an amended complaint curing the
          deficiencies identified above;

      (3) Plaintiff be instructed to title his amended
          pleading “First Amended Complaint”;

      (4) the IFP Application, request to file by fax and
          request for electronic process service be
          DENIED;

      (5) Plaintiff be directed to file an IFP
          Application or pay the requisite filing fee by
          January 11, 2019; and

      (6) Plaintiff be cautioned that failure to timely
          file an amended complaint that cures the
          deficiencies, along with the requisite filing
          fee or another IFP Application, will result in
          the dismissal of the action.

            DATED: Honolulu, Hawaii, December 14, 2018.




                                   _____________________________
                                   Kevin S.C. Chang
                                   United States Magistrate Judge




                                     8
